Citation Nr: 1608643	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1979 to March 1980. 

In a May 2013 decision, the Board noted that the United States Court of Appeals for Veterans Claims (Court) had held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, was not a separate claim for benefits, but rather involved an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board found that in light of the evidence found in the record, the issue of TDIU was reasonably raised by the record and had to be adjudicated. 

In conjunction with the Board remand, the Veteran was afforded a VA examination in July 2013, with the examiner rendering an opinion as to the Veteran's employability.  The RO subsequently denied the Veteran's claim for TDIU in July 2013.  

In June 2015, the Board again remanded this matter for further development, to include referring the claim to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service, for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  

The requested administrative decision was received in August 2015.  Unfortunately, as will be discussed in greater detail below, this matter must once again be remanded for further development.  

The issue of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder, to include cervical radiculopathy, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for adjudication of this issue.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a December 2008 rating determination, the RO denied service connection for degenerative disc disease, C3-4 and C4-5.  The Veteran did not appeal this decision and it became final.  

In conjunction with his claim for a TDIU, the Veteran was afforded a VA examination in July 2013.  The examiner indicated that the Veteran was clearly unable to do heavy manual labor using both upper extremities.  The examiner stated that the Veteran was unable to do repetitive lifting with his left upper extremity because of persistent weakness (secondary to nerve injury).  He further indicated that the Veteran was also unable to do any manual labor because he had a left total hip prosthesis and diabetes.  He also reported that the Veteran was not able to do many desk jobs because he did not finish the 12th grade (he has no high school degree).

The examiner stated that for practical purposes, the Veteran was unable to do manual labor (because of prior left total hip prosthesis and weakness of his left shoulder secondary to nerve injury), and because he did not complete high school essentially all desk jobs were not available to him.

The examiner further indicated that it was his opinion, as a board certified orthopedic surgeon, based on the Veteran's EMG of Aug 2011, that the Veteran received an anatomic misdiagnosis of left brachial plexus injury when he was medically separated from the US Army in March 1980.  He indicated that it was his professional opinion that the Veteran's left upper extremity nerve impairment came from multilevel left cervical radiculopathies (per EMG of Aug 2011) that produced a secondary weakness of his left shoulder muscles.

He noted that, in layman's terms, it was his professional opinion that the nerve impairment affecting his left shoulder muscles was from cervical nerve problems (area of cervical spine) and not from a brachial plexus (clavicle or collar bone area) traction injury while carrying a backpack in the Army.  The examiner then stated that he did believe that the weak left shoulder muscles (since 1980) were service connected, but that based on the 2011 EMG, the problem came from pathology in his cervical spine and not from a traction injury on the nerves in his brachial plexus.  He further noted that the Veteran was unable to work at the time of the examination, considering only his medical problems of left shoulder pain and weakness (secondary to nerve injury causing weakness of his left shoulder muscles), because he was unable to do any manual labor with his left upper extremity.  

In his January 2016 written argument, the Veteran's representative noted the findings of the July 2013 VA examiner and also the findings of the August 2011 neurologist who performed the EMG, who reported the left cervical radiculopathies in C6, C7, and C8 of his cervical spine, and noted a possible relationship between these and his service-connected left brachial plexus neuropathy.

In light of the representative's January 2016 contention and the July 2013 examination findings regarding the cervical radiculopathy being related to service resulting in the arm weakness, now raise the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a cervical spine disorder, to include cervical radiculopathy.  

The TDIU is inextricably intertwined with the above now raised issue of service connection for a cervical spine disorder, to include cervical radiculopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder, to include cervical radiculopathy.  

2.  Following the above, and after undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claim of a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

